DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/309,511. Claims 1-14 have been examined and fully considered. 
Claims 1-14 have been amended.
Claims 1-14 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of DE1020162103792 filed 12/13/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/13/2018, 02/01/2019 and 01/07/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below.
Figures 1-3 of each component of each figure should be labeled with both alphanumeric and text format.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Such claim limitation(s) is/are: 
	...receiving unit... in claim 1, 6 , 7 and 10;
	…transmitting unit… in claim 1, 7 and 10; and
	…two transmitting units… in claim 1, 7 and 10; 
	…a unit… in claim(s) 1, 2, 7 and 10; 
	…plurality of transmitting units… in claim 3 and 12;
	...three transmitting units… in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5-7, 10 and 12  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim feature  includes:
	...receiving unit... in claim 1, 6 , 7 and 10;
	…transmitting unit… in claim 1, 7 and 10; and
	…two transmitting units… in claim 1, 7 and 10; 
	…a unit… in claim(s) 1, 2, 7 and 10; 
	…plurality of transmitting units… in claim 3 and 12;
	...three transmitting units… in claim 5.
These claim features lacks structure within the description, where the written description does not give enough support to tell what the structures are.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “...receiving unit... in claim 1, 6 , 7 and 10; …transmitting unit… in claim 1, 7 and 10; …two transmitting units… in claim 1, 7 and 10; …a unit… in claim(s) 1, 2, 7 and 10; …plurality of transmitting units… in claim 3 and 12; and ...three transmitting units… in claim 5” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All dependent claims are rejected as well based on its dependence of the claim(s) 1-3, 5-7, 10 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michael Scherl hereinafter referred to as Scherl (DE102007032997A1; the citations are based on the provided English Translation).
Regarding claim 1,  Scherl discloses a sensor apparatus for a vehicle (see at least Para. [0011], “2 shows a sensor device in a schematic representation), comprising: 
	at least one transmitting unit configured to emit at least one light beam  with a predefinable wavelength (see at least Para. [0020], “Reference numerals 9, 10 designate transmitters which generate radiation with at least two different wavelengths from the optical range of the spectrum and possibly from adjacent ranges”) 
	at least one receiving unit (see at least Para. [0020], “Reference number 12 designates a receiver”) configured to capture the at least one light beam of the at least one transmitting unit reflected by an object (see at least Para. [0021], “The radiation reflected by the object 8 is detected by the receiver 12”), and 
	a unit configured to determine a property of the object with reference to the at least one captured reflected light beam (see at least Para. [0022], “The transceiver device 7.1 preferably detects objects from the environment of the host vehicle 2, such as in particular third-party vehicles 5”), the receiving unit including a sensor array (see at least Para. [0015], “The devices mentioned include at least one sensor device. A so-called 3D sensor system is advantageously used as such a sensor device, which provides angle-resolved distance information and intensities of backscattering objects. Devices such as a range imager or a lidar scanner are suitable for this. In conjunction with a lidar scanner, microelectromechanical systems can advantageously be used for beam deflection”) configured to capture at least one of wavelengths and wavelength changes of reflected light beams of at least two transmitting units (see at least Para. [0020], “Reference numerals 9, 10 designate transmitters which generate radiation with at least two different wavelengths from the optical range of the spectrum and possibly from adjacent ranges”), wherein the unit is further configured to determine at least one condition of a surface the object and a speed of the sensor apparatus relative to the object with reference to the captured at least one of the wavelengths and wavelength changes (see at least Para. [0018], “A measured variable that is important for determining the position, the size and, if applicable, the speed of an object is the distance of the object in the direction of the beam of the 3D sensor system directed at the object. This distance is expediently determined by determining the propagation time of the beam which is emitted in the direction of the object in a specific solid angle, is reflected on the object and is received again”).
Regarding claim 2, (Currently amended) Scherl discloses the sensor apparatus as claimed in claim 1. Scherl further discloses characterized in that wherein the unit is further configured to determine a coefficient of friction of the surface with reference to the captured at least one of the wavelengths and wavelength changes (see at least Para. [0018], “At least two different wavelengths are advantageously used for the spatially resolved detection of the state of the road surface. The wavelengths are expediently selected in such a way that the radiation of at least one wavelength is strongly absorbed by moisture on the roadway, while there is essentially no difference in the absorption or Reflection behavior of the wavelengths used can be observed. For example, two radiation pulses are delivered in succession per unit solid angle (scan angle). The radiation of the first radiation pulse has a wavelength of about 900 nm (nanometers) and the radiation of the second radiation pulse has a wavelength of about 1550 nm. In this way further solid angle units are scanned. From the reflectance ratio of the at least two different wavelengths of the radiation used, conclusions can then be drawn about the respective state of the roadway surface reflecting the radiation. For example, it can be determined whether there is a film of moisture on the road surface or not and over which area of the road this film of moisture extends”).Regarding claim 3, (Currently amended) Scherl discloses the sensor apparatus as claimed in any one of the preceding claims claim 1, wherein: 
	the sensor apparatus (-) (see at least Para. [], “Beams of the sensor device are designated with reference numeral 2.2, which are used to detect lane markings 3, in particular in the usual form of lines. Beams of the sensor device are designated with reference number 2.3, which scan the surface of the traveled lane with at least two different wavelengths”) comprises a plurality of transmitting units (see at least Para. [0021], “transmitters 9 , 10”); and 
	at least two of the plurality of transmitting units are further configured to generate light beams having different wavelengths (-k-) (see at least Para. [0020], “Reference numerals 9, 10 designate transmitters which generate radiation with at least two different wavelengths from the optical range of the spectrum and possibly from adjacent ranges”).Regarding claim 4, (Currently amended) Scherl discloses the sensor apparatus as claimed in any one of the preceding claims claim 1, wherein the at least one transmitting unit is at least one infrared laser diode (see at least Para. [0015], “The devices mentioned include at least one sensor device. A so-called 3D sensor system is advantageously used as such a sensor device, which provides angle-resolved distance information and intensities of backscattering objects. Devices such as a range imager or a lidar scanner are suitable for this. In conjunction with a lidar scanner, microelectromechanical systems can advantageously be used for beam deflection”).
Regarding claim 5, (Currently amended) Scherl discloses the sensor apparatus as claimed in any one of the preceding claims claim 12. Scherl further discloses wherein the at least three transmitting units are at least three laser diodes configured to generate light beams having different wavelengths of X1 = 980 nm, X2 = 1310 and X3 = 1550 nm  (see at least Para. [0018], “The wavelengths are expediently selected in such a way that the radiation of at least one wavelength is strongly absorbed by moisture on the roadway, while there is essentially no difference in the absorption or 172 Reflection behavior of the wavelengths used can be observed. 173 For example, two radiation pulses are delivered in succession per unit solid angle (scan angle). 174 The radiation of the first radiation pulse has a wavelength of about 900 nm (nanometers) and the radiation of the second radiation pulse has a wavelength of about 1550 nm”), respectively.
As a design choice “Duplication of Parts” [see MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. Motivation to continue the steps comes from the knowledge well known in the art that doing so would achieve the same end result which is to perform a third line scan at a position normal to the second line scan (***Even though a third unit is not explicitly taught in the reference, however, in could inferred that the third transmitter unit could be performed by duplication of parts which has no patentable significance unless a new and unexpected result is produced).
Regarding claim 7, Scherl recites analogous limitations that are present in claim 1, therefore claim 7 would be rejected for the same reasons above. Scherl discloses a safety system for a vehicle (1), in particular a motor vehicle (see at least Para. [0004], “The driver assistance device according to the invention enables objects in the vehicle environment to be detected, in particular their geometry, that is to say preferably width and height, their relative position in relation to one's own vehicle, and their speed”), having , comprising…
Regarding claim 10, recites analogous limitations that are present in claims 1 and 7, therefore claim 10 would be rejected for the same reasons above.
Regarding claim 11,  (New) Schelar further discloses the sensor apparatus as claimed in claim 1, Schelar further teaches wherein the vehicle is a motor vehicle (see at least Para. [0002], “method for operating a driver assistance system of a vehicle, in particular a motor vehicle”).
Regarding claim 12, Scherl recites analogous limitations that are present in claim 5, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13,  recites analogous limitations that are present in claim 7, therefore claim 13 would be rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherl in view of White et al. (US 2007/0239992).
Regarding claim 6, (Currently amended) Scherl discloses the sensor apparatus as claimed in any one of the preceding claims claim 1. Scherl wherein the at least one receiving unit, Scherl does not explicitly disclose …an infrared broadband detector.	However, in the same field of endeavor, White teaches
	…an infrared broadband detector (see at least Para. [0155], “the substance detecting sensor is adapted to detect an alcohol level in the operator. Here, the Substance detecting sensor may include a broadband (or wideband) detector (e.g., a single photodiode detector) described in more detail below. In addition, as described in more detail below, the Substance detecting sensor may include a broadband light source and a wavelength filtering system between the broadband detector and the light source. The wavelength filtering system and the broadband light being configured to direct a light beam at a specific wave length band toward the broadband detector”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Scherl by combining ...an infrared broadband detector as taught by White. One would be motivated to make this modification in order to convey that a system may be readily capable of integration into existing and future applications for access control, improved safety, and equipment/vehicle operation (see at least Para. [0160]).
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherl in view of Karsten Breuer hereinafter referred to as Breuer (DE102011015527A1; the citations are based on the provided English Translation).
Regarding claim 8, (Currently amended) Scherl discloses the safety system as claimed in claim 7. Schelar does not explicitly teach wherein a respective one of the at least one sensor apparatus is associated in each case with at least two wheels of the vehicle.
	However, in the same field of endeavor, Breuer teaches
	wherein a respective one of the at least one sensor apparatus is associated in each case with at least two wheels of the vehicle (see at least Para. [0059], “FIG. 4 shows an example of how the sensor 2 described above with reference to FIGS. 1 to 3a can be arranged in a vehicle 60. However, the sensor 102 described with reference to FIG. 3b can just as well be arranged at the same or similar locations on the vehicle 60 . FIG. 4 shows a schematic plan view of vehicle 60 from above. The vehicle 60 has a front wheel 63 on the left in the direction of travel 6 , a front wheel 62 on the right in the direction of travel and corresponding rear wheels 64 , 65 , the information right, left, front and rear relating to the normal direction of travel 6 of the vehicle”; and Para. [0061], “However, the sensor 2 can also be arranged in any other desired orientation. 4 shows two different examples of an arrangement of a sensor 2 in a vehicle 60 which do not necessarily have to be connected to one another. For example, provision can be made to provide a sensor 2 in the direction of travel 6 in front of the left front wheel 63 and another identical sensor 2 in the direction of travel 6 in front of the right front wheel 62, with both sensors 2 being aligned transversely or along the direction of travel 6 or in any other direction”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Scherl by combining wherein a respective one of the at least one sensor apparatus is associated in each case with at least two wheels of the vehicle as taught by Breuer. One would be motivated to make this modification in order to convey spectral reflection as well as specular and diffuse reflection can be measured in quick succession with a compact and cost-effective design, and on this basis the type and condition of the roadway can be concluded (see at least Para. [0052]).
Regarding claim 9, (Currently amended) Scherl in view of Breuer teaches the safety system as claimed in claim 8, where Scherl further discloses 
	wherein the respective sensor apparatus at least one of configured and positioned such that the at least one light beam generated by the respective sensor apparatus is incident perpendicularly or nearly perpendicularly on the surface  of the roadway or at an angle deviating from a perpendicular on the surface of the roadway (see at least Para. [0004], “By evaluating reflectance and These lines can be recognized by the driver assistance device in intensity images. Furthermore, their position and orientation on the road surface can be measured with great accuracy. Finally, the driver assistance device designed according to the invention also enables a spatially resolved detection of the state of the roadway. For this purpose, radiation with at least two different wavelengths is advantageously used, the wavelengths being chosen such that radiation of at least one wavelength is strongly absorbed on a wet road surface, while the absorption behavior on a dry road surface is essentially the same”; Para. [0025], “The roll angle of the vehicle and/or the course of the roadway surface or the road profile can
also be detected particularly advantageously with the driver assistance device according to the
invention. These values can be determined from the distance between the rays hitting the road surface and reflected by it”).
Regarding claim 14, (New) Scherl discloses the safety system of claim 7. Scherl does not explicitly discloses wherein a respective one of the at least one sensor apparatus is associated in each case with each wheel of the vehicle.
	However, in the same field of endeavor, Breuer teaches
	wherein a respective one of the at least one sensor apparatus is associated in each case with each wheel of the vehicle (see at least Para. [0059], “FIG. 4 shows an example of how the sensor 2 described above with reference to FIGS. 1 to 3a can be arranged in a vehicle 60. However, the sensor 102 described with reference to FIG. 3b can just as well be arranged at the same or similar locations on the vehicle 60. FIG. 4 shows a schematic plan view of vehicle 60 from above. The vehicle 60 has a front wheel 63 on the left in the direction of travel 6 , a front wheel 62 on the right in the direction of travel and corresponding rear wheels 64 , 65 , the information right, left, front and rear relating to the normal direction of travel 6 of the vehicle”; and Para. [0061], “However, the sensor 2 can also be arranged in any other desired orientation. 4 shows two different examples of an arrangement of a sensor 2 in a vehicle 60 which do not necessarily have to be connected to one another. For example, provision can be made to provide a sensor 2 in the direction of travel 6 in front of the left front wheel 63 and another identical sensor 2 in the direction of travel 6 in front of the right front wheel 62, with both sensors 2 being aligned transversely or along the direction of travel 6 or in any other direction”; Para. [0062], “A sensor 2 can also be arranged at a different location on the vehicle 60 , for example in front of the left rear wheel 65 and/or the right rear wheel 64 in the direction of travel 6 or at a different location on the vehicle 60”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Scherl by combining wherein a respective one of the at least one sensor apparatus is associated in each case with each wheel of the vehicle as taught by Breuer. One would be motivated to make this modification in order to convey spectral reflection as well as specular and diffuse reflection can be measured in quick succession with a compact and cost-effective design, and on this basis the type and condition of the roadway can be concluded (see at least Para. [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663